Citation Nr: 1620067	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-32 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board remanded this case in July 2015 for further development.  

The Veteran and his spouse testified at a hearing before the undersigned in May 2015.  A transcript is of record. 


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by puretone threshold averages no higher than 50 decibels in the right ear and 56 decibels in the left ear, and speech discrimination scores using the Maryland CNC word list no lower than 84 percent for either ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A September 2010 letter notified the Veteran of VA's general criteria for rating service-connected disabilities, provided examples of the types of evidence that could support entitlement to a higher rating, and also provided notice of the Veteran's and VA's respective responsibilities for obtaining relevant records and other evidence.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, the duty to notify is satisfied.  

Concerning the duty to assist, all identified records, including service treatment records, VA treatment records, and private treatment records have been associated with the claims file to the extent possible.  See 38 C.F.R. § 3.159(c).  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  

Additionally, VA examinations were performed in December 2010, March 2014, and October 2015 that include consideration of the Veteran's medical history and set forth all pertinent findings, including a description of functional impairment, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no evidence indicating that there has been a material change in the severity of the Veteran's hearing loss disability since the last examination.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in July 2015 to obtain additional records and to arrange for a new VA examination, followed by readjudication of the claim by the agency of original jurisdiction.  All of these actions have been accomplished.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran and his spouse testified at a hearing before the undersigned in May 2015.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of the claim, facilitated by questioning from the undersigned and the representative of record.  The undersigned explained to the Veteran that the issue was the severity of his hearing loss, including how its symptoms affected him in terms of his daily ability to function and work.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, the Board undertook additional development after the hearing was conducted, including obtaining additional VA treatment records and arranging for a VA examination to address the outstanding issue of whether the Veteran's hearing loss disability is severe enough to warrant a higher evaluation.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. Analysis

The Veteran seeks a compensable rating for his service-connected bilateral hearing loss disability.  For the following reasons, the Board finds that entitlement to a compensable rating is not established. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509; Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

The December 2010 VA examination report reflects that the Veteran complained of difficulty understanding and hearing in noise, even with hearing aids.  On examination, a puretone audiometry test yielded puretone thresholds for the left ear of 20 decibels (dB) at 1000 Hertz (Hz), 40 dB at 2000 Hz, 60 dB at 3000 Hz, and 65 dB at 4000 Hz.  The puretone threshold average was 46.25 in the left ear.  Puretone thresholds for the right ear were 25 dB at 1000 Hz, 45 dB at 2000 Hz, 55 dB at 3000 Hz, and 60 dB at 4000 Hz, with an average of 46.25.  Speech recognition scores using the Maryland CNC word list were 96 percent in the left ear and 90 percent in the right ear.  

An October 2012 VA treatment record reflects that the Veteran reported difficulty hearing in the presence of background noise.  Audiometric testing showed puretone thresholds for the left ear of 25 dB at 1000 Hz, 45 dB at 2000 Hertz, 55 dB at 3000 Hertz, and 60 dB at 4000 Hertz, with an average of 46.25.  Puretone thresholds for the right ear were 20 dB at 1000 Hz, 45 dB at 2000 Hz, 60 dB at 3000 Hz, and 70 dB at 4000 Hz, with an average of 48.75.  Speech recognition scores were not based on the Maryland CNC word test, and thus may not be used for evaluation purposes.  See 38 C.F.R. § 4.85.

A March 2014 VA treatment record reflects that the Veteran reported that loud sounds such as from machinery and screechy carts were much too loud due to amplification from hearing aids.  He also reported difficulty with background noise and crowds, stating that the noise was too loud.  The settings of the Veteran's hearing aids were adjusted and he was advised to remove the hearing aids when around loud machinery at work.  

The March 2014 VA examination report reflects audiometric testing results showing puretone thresholds for the left ear of 25 dB at 1000 Hz, 45 dB at 2000 Hz, 60 dB at 3000 Hz, and 65 dB at 4000 Hz, with an average of 49 dB.  Puretone thresholds for the right ear were 25 dB at 1000 Hz, 50 dB at 2000 Hz, 55 dB at 3000 Hz, and 65 dB at 4000 Hz, with an average of 49.  Speech recognition testing using the Maryland CNC word list yielded scores of 96 percent for the left ear and 86 percent for the right ear. 

The October 2015 VA examination report reflects that the Veteran complained that his hearing loss caused him to miss out on conversation, particularly at work, and whenever there was background noise.  He stated that he used closed captions when watching television.  Audiometric testing showed puretone thresholds in the left ear of 30 dB at 1000 Hz, 55 dB at 2000 Hz, 65 dB at 3000 Hz, and 75 dB at 4000 Hz, with an average of 56 dB.  Puretone thresholds for the right ear were 30 dB at 1000 Hz, 50 dB at 2000 Hz, 55 dB at 3000 Hz, and 65 dB at 4000 Hz, with an average of 50 dB.  Speech recognition testing using the Maryland CNC word list yielded scores of 84 percent for both ears. 

The above examination findings show that the Veteran's puretone threshold average in the left ear was not higher than 56 dB, and speech recognition score no lower than 84 percent.  His right ear hearing loss was manifested by a puretone threshold average not higher than 50 dB, and a speech recognition score no lower than 84 percent.  Applying these values to Table VI yields designations of II for both ears.  See 38 C.F.R. § 4.85.  The point where designations II and II intersect in Table VII yields a 0 percent or noncompensable rating.  See id., DC 6100. 

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2015), if puretone thresholds in each of the frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Because the Veteran's puretone thresholds have not been 55 dB or more at each of the specified frequencies, section 4.86(a) does not apply. 
 
Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Because the Veteran's puretone thresholds at 2000 Hertz have not been 70 dB or more at 2000 Hertz, section 4.86(b) does not apply. 

The Board has considered the functional impairment caused by the Veteran's bilateral hearing loss disability and determined that it does not meet the criteria for a compensable rating.  He has reported difficulty hearing with background noise, missing out on conversations due to hearing impairment, and having to watch television with closed captioning.  In his May 2015 hearing testimony, the Veteran described the challenge of dealing with loud sound from machines at work and other background noise being overly amplified by his hearing aids, which he indicated was very bothersome, but then having difficulty hearing speech or not hearing the phone ring if he removed the hearing aids.  

The challenges associated with the Veteran's hearing loss, as described by him, are contemplated by the rating criteria, which are designed to take into account the average impairment resulting from service-connected disabilities, including the impact on employment and occupational functioning.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  The fact that his hearing loss has not met the criteria for a compensable rating based on the results of several examinations weighs against a finding that he has additional occupational impairment based solely on his difficulty hearing.  The need for hearing aids is contemplated by the rating criteria.  See 38 C.F.R. § 4.85 (providing that examinations will be conducted without the use of hearing aids).  The Veteran has not reported time lost from work, decreased ability to accomplish work tasks, or losing opportunities for promotion due to his hearing loss.  As will be discussed below, the Board also finds that the Veteran's hearing loss and reported functional impairment do not present such an exceptional or unusual disability picture that the schedular criteria are not adequate to evaluate his hearing loss.  Accordingly, the Veteran's functional impairment does not establish entitlement to a compensable rating absent audiometric and speech discrimination scores that satisfy or more nearly approximate the schedular criteria for a compensable evaluation.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

The evidence shows that the Veteran's hearing loss has not met or more nearly approximated the criteria for a compensable rating at any point during the pendency of this claim, for the reasons explained above.  Therefore, staged ratings are not appropriate for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

As there is no evidence or assertion of unemployability related to the Veteran's hearing loss during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of the claim is the issue of entitlement to TDIU based on that disability). 

The evaluation of the Veteran's hearing loss disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.; 38 C.F.R. § 3.321(b)(1) (2015).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114.

Here, a comparison of the Veteran's hearing loss disability with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's hearing loss and associated functional impairment, including difficulty understanding speech, hearing the telephone, communicating with his spouse, and hearing the television (with him often using closed captioning) are contemplated by 38 C.F.R. § 4.85, DC 6100.  Specifically, his difficulty hearing and understanding speech, with concomitant communication difficulties, are measured by puretone audiometry and speech recognition testing, the results of which determine the schedular evaluation.  See 38 C.F.R. § 4.85.  These test results serve as markers of disability in terms of one's ability "to function under the ordinary conditions of daily life including employment," which form the basis of all schedular evaluations.  See 38 C.F.R. § 4.10.  In other words, one's ability to function under the ordinary conditions of daily life and employment informs the criteria under all diagnostic codes, even when they are cast solely in terms of objective clinical data.  The disagrees of disability determined by the objective test results set forth in the rating criteria are "[g]enerally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Thus, the fact that a particular symptom, challenge, or circumstance is not mentioned in the rating criteria, which often contain no description or mention of the symptoms or functional impairment they are designed to compensate but instead are based on objective clinical findings, does not in itself indicate an unusual disability picture not contemplated by the rating criteria.  Rather, there must be evidence that a given symptom or challenge is not contemplated by the rating criteria such as to render their application impractical.  

In short, the Veteran's difficulty hearing and communicating, with associated challenges under the conditions of daily life (including use of the telephone, watching television, and communicating with others) and employment are the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss, or at least not shown to be outside their purview such as to render the disability picture so exceptional or unusual as to render their application impractical.  See 38 C.F.R. §§ 3.321(b), 4.85.

The legislative history for the current rating criteria for hearing loss further shows that the schedular criteria already contemplate the effects of hearing impairment, even if they are not discussed in the diagnostic code itself.  For example, as discussed in the commentary accompanying the publication of 38 C.F.R. § 4.86(b), the alternative criteria in this section for evaluating hearing loss are designed to account for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise.  See 64 Fed. Reg. 25209 (May 11, 1999).  These comments do not mean that the criteria for non-exceptional patterns of hearing loss under § 4.85 do not contemplate the effects of environmental noise or difficulties hearing in the everyday work environment.  Rather, these comments show that the alternative criteria were designed for exceptional patterns of hearing loss whose disabling effects under certain circumstances, such as environmental noise, might not be adequately captured by audiological testing in a controlled sound booth.  Thus, although factors such as difficulty hearing in the presence of environmental noise or in the everyday work environment are nowhere found in the rating schedule itself, the legislative history shows that the rating criteria contemplate such challenges.  However, recourse to the legislative history to show that this is true is unnecessary, since sections 4.1 and 4.10 already establish that the rating criteria are designed to compensate for average impairment of functioning under the ordinary conditions of life and employment.  Nevertheless, the above commentary makes these types of challenges explicit in hearing loss cases. 

Accordingly, the fact that the rating criteria do not mention specific examples of symptoms or functional impairment experienced by the Veteran as a result of hearing loss, including increased difficulty hearing in the presence of environmental noise, cannot be a basis in and of itself for extraschedular referral, when it must be assumed that they already contemplate a wide range of impairment, including due to environmental noise, as explained above.  Rather, there must be evidence that the Veteran's hearing loss is so exceptional or unusual as to render impractical the application of the schedular criteria.  There is no such evidence in this case.

The Board has also considered the Veteran's challenges with his hearing aids, including the fact that sound from equipment at work, such as screeching, is especially bothersome with the hearing aids.  The use of hearing aids is itself contemplated by the rating criteria.  See 38 C.F.R. § 4.85 (providing that examinations will be conducted without the use of hearing aids).  The fact that a disability, or in this case accommodations for it, may result in external challenges unique to the claimant's circumstances and not specifically mentioned in the criteria cannot in itself establish that application of the regular schedular standards is impractical or that the disability picture is exceptional or unusual vis-à-vis the rating criteria.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).  Moreover, and in the alternative, the Veteran indicated at the Board hearing that although the loud noises were bothersome, they did not actually interfere with work in terms of factors such as productivity, efficiency, lost time, or missed opportunities for promotion.  Thus, the second step of the inquiry, namely marked interference with employment, is not satisfied with regard to the use of hearing aids. 

In short, there are no manifestations of the Veteran's hearing loss not accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Moreover, and in the alternative, because the Veteran's hearing loss disability has not caused him to miss work or caused marked interference with work in terms of factors such as productivity, efficiency, lost time, or missed opportunities for promotion, and as other related factors such as frequent periods of hospitalization due to hearing loss are not shown, the second step of the inquiry is not satisfied.  See id.

The Board has also considered the combined impact of other service-connected disabilities on or in conjunction with the Veteran's hearing loss and finds that extraschedular referral is not warranted based on their combined effects.  In this regard, when argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"); Yancy v. McDonald, __ Vet. App. __, __, 2016 WL 747304, at *9 (February 26, 2016).  In this regard, consideration must be given to the "compounding negative effects that each individual disability may have on the veteran's other disabilities."  Johnson, 762 F.3d at 1366.  

When considering whether referral is warranted based on the combined effects of a veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy, __ Vet. App. __, __, 2016 WL 747304, at *9.  "If the schedular evaluations reasonably contemplate the veteran's symptomatology-including any symptoms resulting from the combined effects of multiple service-connected disabilities-then the first Thun step is not satisfied, and referral is not warranted."  Id.  Further, "[a]lthough the Board must consider any combined effects resulting from all of the Veteran service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status[.]"  Id.

The Veteran's only other service-connected disability is tinnitus.  He has not stated, and the record does not otherwise suggest, that the combined effects of hearing loss and tinnitus result in an exceptional or unusual disability picture such as to render application of the normal schedular standards impractical.  

Moreover, the Board finds that there are no symptoms or functional impairment caused by the impact of tinnitus on the Veteran's hearing loss not already contemplated by the rating criteria.  The Veteran's difficulty hearing and understanding speech are measured by puretone audiometry and speech discrimination tests.  See 38 C.F.R. § 4.85.  The Veteran stated at the Board hearing that his tinnitus sometimes made it difficult during puretone testing for him to discern whether he was hearing a tone from the test or ringing from tinnitus.  To the extent the Veteran's ability to hear or understand speech is made yet more difficult due to tinnitus, such difficulties are already captured by these tests and would be reflected in the scores obtained.  In other words, these symptoms are already contemplated by the rating criteria.  See id.  There is no evidence of any other symptoms or functional impairment resulting from the impact of tinnitus on the Veteran's hearing loss.  The Board also notes that the Veteran's tinnitus itself is separately compensated under 38 C.F.R. § 4.88(a), DC 6260 (2015).  A note to DC 6260 reflects that a separate evaluation for tinnitus may be combined with an evaluation under DC 6100 and certain other diagnostic codes pertaining to diseases of the ear, "except when tinnitus supports an evaluation under one of those diagnostic codes."  The fact that tinnitus is separately compensated under the rating schedule, and is explicitly noted therein to be both a separate disability and one which, in the alternative, may support an evaluation for another disability of the ear, including hearing loss, supports a finding that the schedular criteria already contemplate the effects of tinnitus on hearing loss.  

In any event, because there are no symptoms different from, or more severe than, those already contemplated by the rating criteria for hearing loss due to the combined impact of tinnitus and hearing loss, an exceptional or unusual disability picture under § 3.321(b) does not exist.  

Finally, and in the alternative, there is no evidence that the impact of tinnitus on hearing loss or the disability resulting from their combined effects results in marked interference with employment.  As explained above, the Veteran has not described interference with his ability to accomplish work tasks or missed time from work.  Thus, the second step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 114

Accordingly, the Board will not refer the evaluation of the Veteran's hearing loss for extraschedular consideration.  See 38 C.F.R. § 3.321(b). 


In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a compensable rating for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

A compensable rating for bilateral hearing loss is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


